141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.VILLAGE OF HOTVELA TRADITIONAL ELDERS;  Dan Evehema, Chief,Founding Elder of Hotvela;  Martin Gashweseoma,Fire Clan Chief;  Emery Holmes, Sr.,Hopi Sinom Medicine Man,Plaintiffs-Appellants,v.INDIAN HEALTH SERVICES;  Don G. Davis, IHS Director, PhoenixArea;  United States Environmental Protection Agency;Felicia Marcus, Regional Administrator, U.S. EPA;  HopeTribal Council, Kykotsmovi;  Ferrell Secakuku, Chairman,Hopi Tribal Council;  Hotevilla Board of Directors, NavajoCounty;  Marilyn Honuziewa, President, Hotevilla Board ofDirectors;  Bureau of Indian Affairs;  Walter Mills, AreaDirector, BIA, Phoenix;  Robert Carolin, Superintendent,BIA, Keams Canyon, Defendants-Appellees.
No. 97-15718.D.C. No. CV-95-02616-SMM.
United States Court of Appeals, Ninth Circuit.
Submitted** March 11, 1998.Decided March 13, 1998.

Appeal from the United States District Court for the District of Arizona, Stephen M. McNamee, District Judge, Presiding.
Before WOOD***, HALL, and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
For the reasons stated by the district court, the judgment is AFFIRMED.



**
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3